VOORHEES and .another, administrators, for the use of Sturges, sued Griggs in July, 1843. At the August term, 1843, before there were any pleadings filed, except the declaration, the defendant moved the Court that the plaintiffs give security for costs; but the motion was overruled. Afterwards, various pleas, replications, &c., were filed. In February, 1844, the cause was tried on the merits, and judgment rendered for the plaintiffs.
The Supreme Court, at the November term, 1845, reversed that judgment, and set aside the proceedings subsequent to the motion for security for the costs.
In the Circuit Court, at the June term, 1847, the plaintiffs having given security for costs, the cause was again tried, and a verdict and judgment rendered for the plaintiffs.
The proceedings subsequent to the motion for security for costs being set aside by the Supreme Court, there was *389nothing left on the record subsequent to the declaration, but the said motion.
As no pleadings appear to have been filed after the judgment of reversal, there has been a jury trial without any pleadings but the declaration. The verdict and judgment for the plaintiffs must, therefore, be erroneous.
The judgment is reversed, and the verdict set aside with costs. Cause remanded, with leave to the parties to file such pleadings as they may be advised. Costs here.